Title: From Alexander Hamilton to Jeremiah Olney, 24 August 1792
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury Department, August 24, 1792. “I have to reply to your letter of the 24th Ultimo, concerning the Renewal of licenses in certain cases. I incline to the opinion that regularly new licenses cannot be granted (except in the cases in which licenses are required to be surrendered previous to the going on foreign voyages) until the expiration of the term of the preceding ones; even though transfers of property or alterations of the vessels should have taken place. The safest practice is for them, to run under their old licenses until the year is expired, endorsing upon them a memorandum of the casualties which have happened; and in case of change of property the former Owners must take care to indemnify themselves by counter security from the new Owners.…”
